Title: To Thomas Jefferson from Lister Asquith, [ca. 6 September 1785]
From: Asquith, Lister
To: Jefferson, Thomas



Sir
[ca. 6 Sep. 1785]

As an unfortunate affair has happened to us and being subjects to Baltimore in Maryland, has taken the Liberty to implore your protection and assistance as far as lies in your power.
Being bound from Baltimore to Liverpool with Flour and Tobacco and finding in Virginia that Tobacco would answer our Markets Better in Liverpool, discharged part of our Flour and one Hdd. of Tobacco in Hampton Roads, it not being very good, and before  we got our Cargo ready was drove out to Sea by a Heavy gale of wind and drove off the Coast. Our sails being not in condition to stand the Coast, was obliged to bear away for Liverpool without any clearance but that one we had from Baltimore. We made the Lands End of England but could not fetch it. We then bore away for Scilly and came to an Anchor, but blowing so very hard was obliged to get up our Anchors and put to Sea to save our lives. We made the Land of France but did not know what Part it was and having not over 10 Gallons of Water, 4 or 5 lb. of Bread, and 2 or 3 lb. of Candles and no Fire Wood and our sails not being fit to trust to any longer, we took a Pilot, that carried into Pondusvall. But finding a Captain of a Vessel there that informed us that as we was sharp we should not be able to lie there, we went out immediately and next morning the Pilot brought us to an Anchor in Isle de Bass roads. We went on Shore to Roscoff and Protested at the Admiralty office and reported in the Custom House. The Custom House Officers then came on board and brought her into the Pier where they discharged her and let her lye dry at low Water by which part of her Plank is started from the Timbers and I believe one of her upper Timbers in the Waist is broke. They have confined us on board not having above one half the Pier to Walk and Centinels over us. Hope you will do your utmost for us as we are in a Strange p[lace] and are not accquainted with their Laws and not one of us ever have been in these Parts before. Yours &c.
The above is the Substance of 2 Letters to Dr. Franklin and 1 to Mr. Jefferson and the part below part of the other Letters to Mr. Barclay but as I had not time to take Coppys of every letter cannot answer for every word being the same as the Letters wrote.
On the 18th. we were sent with the Tobacco to Landivisiau where they stored the Tobacco and next day sent us to close confinement in St. Pauls de Leon Prison and having wrote to Mr. Jefferson one Letter and one to the Prime Minister of the Court of France by Capt. Antony De Ville on the 23rd. and left us that night and having heard from Mr. Barclay on the 24th. we wrote to Capt. De Ville if he was at Paris if not it was to be directed to Mr. Barclay and on the 26th. hearing nothing of De Ville wrote to Mr. Barclay that we expected he had run off with the Money we advanced him, and, having been told of some of the Captain  Generals Pleas for seizing us, answered them in the Letter to Capt. De Ville on the 24th, as he himself saw several Circumstances of the Affairs on board. And in that Letter to Mr. Barclay on the 26th. likewise mentioned that we suspected by not hearing from Mr. Barclay that our letters were intercepted. The Suppositions answered in the Letters that were sent were as follows.
The Steelyards that were on board belonged to the Vessel when she was bought as She was at that time a Bay Trader and consequently required such things.
The Candles he mentions were part of a Box of Candles that were put in an under Locker and being broke by several things giving way by the working of the Vessel so that not one part was one Inch long and consequently fit for nothing but greasing the Masts and was therefore put in the grease Cask.
The Blanket that had Tobacco in was put there to save the Tobacco from being damaged as the rest had been in bags which were cut up to repair the Sails &c., the Hogshead being broke in Baltimore to fill up Stowage and when He took the loose Tobbacco out found some of it dammage[d] for all our Care of it.
I have since heard that he says there were shells on the Ballast stones (as if there were not shells in America as well as here) and the fish in them (and if he considered that when he was shewed the Births our Paple lay in where they were wet over head and one was obliged to heave his bed over board) he need not have wondered at it if the Fish had been alive considering What a bad passage we had being almost always under reeft Sails.
The chief of his Suspicions I hear is this, that of our being in Ponduwall, but he takes good care not to mention that we were in great distress and not fit to stand the Seas or that we had Kings officers on board the whole time we lay there or that the Capt. mentioned in Line the 2nd. in the 2nd. Page gave his Affidavit that we put nothing out or took anything in. But he says nothing of that in his Protest or that several Captains viewed the sails and condem’d them fit for nothing at all.
On the 4th. Inst., not hearing from Capt. De Ville or any letters from Mr. Barclay, suspected strongly he had run away and sent a Man to Morlaix with 2 Letters for Mr. Barclay, one to Paris and the other to L’Orient, as we suspected all our Letters put into this Post are intercepted as Mr. Barclays we expect are to us. And the man was informed from good authority that that Capt. De  Ville was there on Saturday (when he was to have been at Paris having set off on Tuesday night) so we are almost certain he has destroyed our letters and is concerned with the Officers in doing what injury he can. The under wrote is a Coppy almost word for word of the Letters to Mr. Barclay dated the 4th.
Mr. Barclay
  Sir
Having wrote several Letters 2 to Dr. Franklin on the 10th. and 12th. Ult. and receiving no answer, sent Capt. De Ville express to paris on the 23rd. with one Letter to Mr. Jefferson and one to the Prime Minister of France, and next day received our first letter from Mr. Barclay but no date to it, and the same day wrote to Capt. De Ville (an account of it with answers to some of the Captain Generals pleas) at the Hotel de Belle or, he being not there, to Mr. Barclay. And never receiving any Answer from you since the one dated 22nd. or Capt. De Ville since he left me makes me certain he is not gone himself or forwarded our Letters but destroy’d them, and that it has been a complicated piece of Villiany amongst the Officers here and that he was concerned with them to get what Cash we had about us and the Vessel and Cargo into their hands and Confine us and intercept all Letters from us or to you from us, as I advanced him 20 Guineas to bear his Expences. And I think Appearances look very like it as the Capt. General wanted us to give him all the Cash we had about us and to sign their papers, but not understanding french we allways declined it and now as they cannot prove any thing against us are determined to stop the Vessel and Confine us and do us all the injury they can in regard of Loss of Markets, demurage, and hindring our Business in England which is very urgent and requires us there and keeping us in Close Confinem[ent] in prison, only allowing 3 sols perday as if we were Criminals, tho’ he gave us his word we should have 9 Sols ⅌ Day. A few days ago we had a Coppy of part of the articles of the Treaty of Alliance between America and the Crown of France which grants us the Liberty in the 19th. Article of coming into any port of France in Distress (as the Officers confess we were) without any detention whatever when we are ready for Sea. And not being able to form any thing against us but what their Suppositions are and them they cannot prove, want to put us to the utmost trouble they can, thinking that we have neither money or Friends and being in a Strange Country (themselves being moneyed men) we should not be able to stand  a Suit in Law against them. In my last I answered all their Suppositions that I hear they have against us but not understanding french cannot answer every thing, only what I am told but I believe half of it is False, as I cannot trust any thing he says by the following Affair. Having summonsed him to deliver up the Vessel and Cargo by a Kings Summonser or stand by all expences and damages that might accrue by our False imprisonment, demurage &c. he refused without we could give securety for the Vessel Cargo and 6000 Livres fine which is 1000 ⅌ Man which he was sensible we could not as we were in a strange Country and debared from going to Paris. When I offer’d to give 1000 Livres Cash securety for my appearance again, but he would not and a few Days since I was inform’d that he reports he offered us our Vessel and Cargo but we refused to accept them (but he never mentioned any such thing to us). And several other circumstances of his Behaviour convinces me there is no reliance on any thing he says and that it is a scheme amongst themselves to get the Vessel condemned and keep us confined where we cannot Plead for ourselves and be imposed upon in the most bareface’d manner when we cannot help ourselves. Beg you will answer this by return of Post and let me know how many Letters you have received as I expect you never received only the 2 to Dr. Franklin and we shall never be able to express our thankfulness and always remain Yours &c.
The Letter I wrote on the 5th. was as near to this as I can remember not having time to take a Copy.
Mr. Barclay
Sir
Having sent 2 Letters to Morlaix yesterday for fear of their being intercepted, having wrote 6 to Dr. Franklin, Mr. Jefferson and yourself, and never have received by [but] 2 Answers from you one no date the other dated 22nd. makes me certain my letters to you are all intercepted and yours to me the same. The man I sent to Morlaix with the Last letters is return’d and give me an account that Capt. De Ville was there on Saturday very much in Liquour and making very free with Cash and said he was going to Brest (when as he set off on Tuesday the 23rd. at night he was to have been in Paris on Saturday) which confirms my suspicions that my Letters to you are destroyed and I believe he is concern’d with the Officers to injure us all they can and condemn the Vessel without us having any Account in I believe that they keep you in  the dark putting you off with Frivolous excuses till the Vessel is condemned and us fined 1000 Livres ⅌ man and close confined in some goal where we shall never hear from you or you from us. And after she is condemned it will be impossible to get a restitution as their pleas will be we never appeared or any one else in our Favor to prove our innocency so that we shall suffer Imprisonment Loss of property and the ruin of our Familys for a Crime we are innocent. As the Vessels tryal commences on the 9th. of this month according to their protest (and as I believe you have never received any more than 2 Letters, you think we are set at Liberty long since) she will be undoubtedly condemned, but I have engaged a Counseller to attend if I hear nothing from you on wednessday). If no one be able to appear in our behalf beg you to do your utmost to release us to procure restitution of our Property and we shall ever be yours &c.

L. Asquith


N.B. The Letters sent to Morlaix were directed one to Paris the other to L’Orient and as we had part of the Articles of Alliance, have sent you in this the part of the Articles we had as translated by Monsiur Picrell L’aine (our agent that we first employd by some trifling Circumstances, since falling out we begin to Suspect his Prentended sincerity) are as follows.
Copy
Treaty of Friendship and Trade between France and the United States of America
Article 2nd.
The King of France and the United States Engaged Themselves Mutually to not grant any particular favor To others Nations in Concerning the trade and Navigation or they shall be common one to the other.
Article 4th.
The Subjects, Paple and habitants of the said United States and each one of the said shall not pay in the Ports, Roads, Islands Towns and other places other and greater Duties as the Nations which is the greatest favourised and the said Americans shall enjoy all rights Priviliges and exemptions What the trade concern so well as Navigation it be in the Passage from one port to one other in the said States in France and Europe or for all other parts of the World that may be from which the mentioned favourised Nations should enjoy.

Article 19th.
When the Subjects and habitants of france or the Subjects from the united States with their Vessel of War or Merchants shall be forced by Tempest by pursuit of enimies or by any other pressing Want or Nessesity to come in any Rivers, Bay, Roads from the said Nations, they shall be received and treated reciprocally with humanity and honesty and shall enjoy from all Friendship Protection and Assistance and it shall be permit to take Refreshment of Provisions and other Nessessary things for their Sub[sis]tance and for the mending of their Vessels, all things to be paid by Reasonable Price and they shall not be detained in any Manners and not prevent to go out from the said Ports or Roads When they shall will and please without hinderance or Opposition.
The articles mentioned here are word for word as the Translations run tho it is bad sence.

